 FLORIDA STEEL CORPORATIONFlorida Steel Corporation and United Steelworkers ofAmerica, AFL-CIO. Case 12-CA-7257November 15, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn June 30, 1977, Administrative Law Judge IrwinH. Socoloff issued the attached Decision in thisproceeding. Thereafter, the General Counsel, theCharging Party, and Respondent filed exceptionsand supporting briefs and Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge.The General Counsel and the Charging Party haveexcepted to the failure of the Administrative LawJudge to grant a number of additional remedies. Inlight of the clear tendency of Respondent to committhe same types of violations at each of its locations inresponse to organizing efforts by the Union, and forthe reasons set forth in Florida Steel Corporation, 231NLRB 651 (1977),2 we agree that additional remed-ies are warranted.Therefore, in accordance with our decision inFlorida Steel Corporation, cited above, we shallmodify the Administrative Law Judge's recommend-ed cease-and-desist provisions to explicitly includeall of the companywide facilities.3We additionallyshall order that Respondent mail the notice to allcompany employees, read the notice to all companyemployees, and include the notice in appropriatecompany publications, such as employee newsletters.Finally, we find that it will effectuate the purposes ofthe Act to require Respondent to provide the UnionI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NI.RB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.In sec. Ill, B. of his Decision, the Administrative Law Judge erroneouslycited a pnor proceeding involving Florida Steel Corporation as appearing at224 NLRB No. 68. The correct citation is 224 NLRB 587 (1976).2 As indicated in that case, and as noted by Administrative Law JudgeSocoloff herein, Respondent repeatedly has been found by the Board tohave engaged in ,arious unfair labor practices.3 We also shall clarify par. I(c) of the recommended Order to providethat Respondent cease and desist from informing employees that they can233 NLRB No. 74with companywide access for I year to bulletinboards, and furnish the Union with a list of thenames and addresses of all employees on a company-wide basis.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Florida Steel Corporation, Tampa, Florida, itsofficers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Discharging employees employed throughoutits corporate facilities because they engage in unionactivities.(b) Discharging employees employed throughoutits corporate facilities because they have giventestimony under the Act.(c) Informing employees employed throughout itscorporate facilities that they can obtain legal counselbefore talking to a Board agent, or that Respondentwill assist them in obtaining such counsel, for thepurpose of obstructing Board investigations.(d) In any other manner interfering with, restrain-ing, or coercing employees employed throughout itscorporate facilities in the exercise of their rightsunder Section 7 of the Act to engage in concertedactivities for their mutual aid and protection, or torefrain from such activity.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer Donald Brans immediate and fullreinstatement to a position suitable to his experienceand abilities, without prejudice to his seniority andother rights and privileges.(b) Make Donald Brans whole for any loss of payhe may have suffered by reason of Respondent'sdiscrimination against him by payment to him of asum of money equal to that which he normally wouldhave earned as wages from the date of the discrimi-nation to the date of Respondent's offer of reinstate-ment, less his net earnings during such period, in themanner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to beobtain legal counsel before talking to a Board agent, or that Respondent willassist them in obtaining such counsel, for the purpose of obstructing Boardinvestigations. We additionally shall modify the recommended make-wholeorder by applying, in accordance with our decision in Florida SteelCorporation. 231 NLRB 651 (1977), the current 7-percent rate for periodsprior to August 25, 1977. in which the "adjusted prime interest rate" as usedby the Internal Revenue Service in calculating interest on tax payments wasat least 7 percent.4 In Florida Steel Corporation, supra. Member Murphy restricted to theTampa plant the remedy of providing the Union with access to companybulletin boards and a list of the names and addresses of employees. In lightof the Respondent's continued rejection of the principles of the Act asreflected herein, she is now convinced that the broadening of the remedy toa companywide basis as to these matters is warranted.491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).5(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Mail a copy of the attached notice marked"Appendix"6to each employee employed through-out its corporate facilities, post copies at each of itscorporate facilities, and include it in appropriatecompany publications. Copies of said notice, onforms provided by the Regional Director for Region12, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Convene during working time all of itsemployees throughout its corporate facilities atassembled meetings, either by shifts or departmentsor otherwise, and have a responsible official ofRespondent, at department supervisor level or above,read to the assembled employees the contents of theattached Appendix.(f) Upon request by the Union, immediately grantthe Union and its representatives reasonable accessfor a I-year period, beginning with the issuance dateof this Decision and Order, to its bulletin boards andall places where notices to employees are customarilyposted throughout its corporate facilities.(g) Upon request by the Union, made within I yearof the issuance date of the Decision and Order,immediately give to the Union a list of names andaddresses of all employees employed throughout itscorporate facilities.(h) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.I See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716(1962).6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enborcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees employedthroughout our corporate facilities because theyengage in union activities.WE WILL NOT discharge employees employedthroughout our corporate facilities because theyhave given testimony under the Act.WE WILL NOT inform employees that they canobtain legal counsel before talking to a Boardagent, or that we will assist them in obtainingsuch counsel, for the purpose of obstructingBoard investigations.WE WILL NOT in any other manner interferewith, restrain, or coerce employees employedthroughout our corporate facilities in the exerciseof the rights guaranteed in the National LaborRelations Act.WE WILL offer Donald Brans immediate andfull reinstatement to a position suitable to hisexperience and abilities, without prejudice to hisseniority or other rights and privileges.WE WILL make Donald Brans whole for anyloss of earnings he may have suffered because ofour discrimination against him, plus interest.Upon request by the United Steelworkers ofAmerica, AFL-CIO, WE WILL immediately grantit access for a 1-year period, beginning with theissuance date of the Board's Decision and Orderto our bulletin boards and all places where noticesare customarily posted throughout our corporatefacilities.Upon request by the above-named Union,made within the I-year period from the issuancedate of the Board's Decision and Order, WE WILLimmediately give to the Union a list of the namesand addresses of all employees employedthroughout our corporate facilities.All of our employees are free to become or remainmembers of United Steelworkers of America, AFL-CIO, or any other labor organization of theirchoosing, or to refrain from doing so.FLORIDA STEELCORPORATIONDECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Uponcharges filed June 16 and July 23. 1976, by UnitedSteelworkers of America, AFL-CIO, herein referred to as492 FLORIDA STEEL CORPORATIONthe Union, against Florida Steel Corporation, herein calledRespondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 12,issued a complaint dated July 29, 1976, alleging violationsby Respondent of Section 8(a)(1), (3), and (4) and Section2(6) and (7) of the National Labor Relations Act, asamended, herein called the Act. Respondent, by its answer,denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before me inTampa, Florida, on October 6 and 7, 1976, at which theGeneral Counsel and Respondent were represented bycounsel and all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and tointroduce evidence. Thereafter, the parties filed briefswhich have been duly considered.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDIICTIONRespondent is a Florida corporation engaged in thebusiness of making and fabricating steel at its Tampa,Florida, mill. During the year preceding issuance of thecomplaint, a representative period, Respondent received atits Tampa, Florida, facilities goods, supplies, and materialsvalued in excess of $50,000 which were shipped from pointslocated outside the State of Florida. In that same timeperiod, Respondent shipped goods, supplies, and materialsvalued in excess of $50,000 directly to points locatedoutside the State of Florida. I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONUnited Steelworkers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundOn April 21, 1976, Respondent discharged its craneoperator, Donald F. Brans. The General Counsel contendsthat the discharge occurred as a result of the unionactivities of that employee, and because he had previouslytestified against Respondent at an unfair labor practiceproceeding before the Board.' Respondent, while conced-ing that it knew, at the time of the discharge, that Branswas a union supporter, and that its union animus may beinferred from its conduct in prior cases,2contends thatBrans was discharged for careless and negligent operationI Florida Steel Corp., 224 NLRB 587 (1976).2 See e.g., cases reported at 214 NLRB 264 (1974); 215 NLRB 97 (1974).enfd. as modified 529 F.2d 1225 (C.A. 5. 1976): 220 NLRB 225 (1975): 220NLRB 260 (1975): 220 NLRB 1201 (1975). enfd. 538 F.2d 324 (C.A. 4,1976); 221 NLRB 371 (1975), enfd. 542 F.2d 1165 (C.A. 5. 1976); 221 NLRB554 (1975); 221 NLRB 1008 (1975): 222 NLRB 95s (1976). enfd. 536 F.2d1385 (C.A. 5, 1976); 223 NLRB 174 (1976); 224 NLRB 45 (1976); 224NLRB 587 (1976); 226 NLRB 123 (1976). In those cases, the Board foundthat Respondent, at its Tampa and other locations, engaged in numerousviolations of Sec. 8(a) I) and (3) of the Act.of his crane. Also at issue is whether Respondent violatedSection 8(a)(1) of the Act when, on March 18, 1976, itinsisted that Brans complete a training and safety programand when, on April 20, 1976, it informed its employees, bywritten notice, that they could obtain legal counsel beforetalking to a Board agent and that Respondent would aidemployees so desiring such counsel.B. Facts3Donald F. Brans was employed by Respondent fromApril 1968, until April 21, 1976, when he was discharged.In that period, he worked at numerous jobs includingjanitor, truckdriver, saw helper, angle shearer, painter,gantry crane operator, sandblaster, truckloader, tundishrepairman, ladle worker, and cleanup worker. Each time achange of position occurred, Brans also received anincrease in wages.On March 16, 1975, Brans was promoted to the positionof overhead crane operator. After an initial period ofsatisfactory performance, he encountered a series ofaccidents caused by his faulty operation of the crane. Thus,in October 1975, January 1976, March 1976, and April1976, Brans' improper operation of equipment resulted inserious accidents, in one case causing physical injury toanother employee and, in a second case, nearly killing afellow employee. Also, in the October 1975 to April 1976period, Brans' operation of his crane resulted in other,more minor, accidents.After each of the major accidents, Brans was disciplined.Thus, the October 1975 accident was followed by an oralreprimand while the January 1976 incident resulted in awritten disciplinary warning. Following the accident inMarch of that year, Brans received a 2-day suspension and,upon his return to work, was required to complete a 3-daytraining program.4As noted, after the April accident hewas discharged.A number of crane operators, currently employed byRespondent, testified with respect to accidents whichoccurred in preceding years and which did not result in thesuspension or discharge of the operator. However, with asingle exception, not one of those crane operators hadcompiled a record comparable to that of Brans, that is, aseries of major accidents all occurring within a short spanof time. The exception, employee Walter Hill, whosenumerous 1975 and 1976 accidents as an overhead andD.E. crane operator resulted in receipt of oral and writtenwarnings and a threat of discharge, was ultimatelytransferred to the job of utilityman, at the same rate of pay.When Brans was discharged on April 21, he alsorequested a transfer to "any other job." He told hissupervisor, David Davis, "I said, 'Mr. Davis, if you alldon't want me up crane,' I says, 'if there's any other job3 Unless otherwise indicated, the fact findings contained herein are basedupon a composite of the testimony of Donald Brans, employee Walter Hill.Supervisor James Hetrick, Supervisor David Davis, and Industrial RelationsRepresentative James Rogers.4 While Brans was the first crane operator required to take the trainingcourse, it has since been administered to new operators. In addition,expenenced crane operators who fail to demonstrate their competence on a"pretest" are also required to take the course. Brans. as other operators. waspaid at his normal wage rate for the time so spent. He successfullycompleted the course.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere in the plant,' I says, 'I'll take it instead of gettingfired.' " Davis replied, stating, "Well, with your recordwhere would we put you?" Thus, contrary to its actionswith respect to Hill, Respondent declined to transfer Bransalthough, at the time of Brans' discharge, it was activelyseeking new employees.James Rogers, Respondent's industrial relations repre-sentative, testified that Respondent was willing to transferHill, but declined to do so in the case of Brans because theformer had demonstrated a lack of ability to handle thecrane operator job, while Brans had the ability but did notsatisfactorily perform. Also, according to Rogers, Brans'"past negligence" precluded another assignment. However,in that connection, Rogers could point to only one instanceof negligence in Brans' 7 years of service with Respondentpreceding his promotion to crane operator.As indicated, Respondent concedes that, at the time ofthe discharge, it was aware of Brans' union sympathies andactivities. Thus, during the period preceding a Board-conducted election held on February 26, 1976, Branssigned a union committee sheet, distributed leaflets at theplant gate and in the shop, wore union buttons and otherinsignia to work, and attached a union bumper sticker tothe vehicle he drove to and from work. In December 1975,Brans testified against Respondent at a Board hearing,resulting in a finding by the Board that Respondent hadcoercively interrogated Brans with respect to his unionactivities.5On April 20, 1976, while union objections to theFebruary 26 election were pending,6Respondent sentletters to its employees stating, inter alia, that:...In addition, if a National Labor RelationsBoard agent should drop in on you, you may ask for anopportunity to obtain legal counsel before you talk tohim.If you should want some legal counsel, or just help inhandling any of the situations described above, all youneed do is let your supervisor know. He will put you intouch with someone who can help you.C. ConclusionsNotwithstanding Respondent's knowledge of Brans'considerable activities in support of the Union, and FloridaSteel Corporation's demonstrated willingness to oppose theUnion by unlawful means, I conclude, on the state of thisrecord, that Respondent was fully justified in its April 21,1976, decision to remove Brans as a crane operator. In viewof the number of accidents, major and minor, which werecaused by Brans' negligent operation of his crane, alloccurring within a relatively short timespan, Respondent'sneed to take action was obvious. This was particularly so inview of the safety hazard to other employees created bythose accidents. In the only similar case, that of employeeHill, Respondent also removed the employee from opera-tion of a crane.75 Florida Steel Corp.. 224 NLRB 587 (1976).6 On October 14. 1976. the Board issued its Order setting aside theelection (Case 12- RC-4844).7 For the same reasons. I find that Respondent was warranted inrequiring that Brans complete a training program following the March 1976Respondent's decision to discharge Brans, rather thangrant his request for assignment to another position, standson a very different footing. Respondent's action in thatregard was in conflict with its treatment of Hill. SinceBrans had served Respondent in a number of positionsover an 8-year period, performing ably enough to earnsuccessive promotions, and since Respondent was in needof additional employees at the time it discharged Brans, thedisparate treatment of Hill and Brans is not easilyexplained. Rogers' testimony, that Brans' history ofnegligence precluded further assignment, is belied by thefact that in the years preceding his assignment as a craneoperator Brans was accused of negligent action on only oneoccasion. Rogers' further attempt to distinguish the casesof Hill and Brans, by the claim that Hill was transferredbecause he lacked the ability to operate a crane whileBrans was discharged because he had the ability to operatea crane, is inherently incredible. I find that the reasonsadvanced by Rogers to explain Respondent's actions arepretextual. In light of that circumstance, as well as thedisparate treatment of Hill and Brans, and in view ofRespondent's history of opposing the Union by actions inviolation of Section 8(aXI) and (3) of the Act, I concludethat Respondent discharged Brans, rather than assign himto another position, in reprisal for his union activities andhis earlier testimony under the Act. Respondent thusviolated Section 8(a)(3) and (4) of the Act.I further conclude that Respondent violated Section8(a)(1) of the Act by its April 20, 1976, letter to employeesadvising them of their right to obtain legal counsel beforetalking to a Board agent and of Respondent's willingness toassist employees in obtaining such counsel. In light of allthe circumstances, including Respondent's pattern ofunlawful conduct, as shown in this and previous cases, theletter seems a patent attempt to obstruct the investigationsof the Board by discouraging employees from supplyinginformation to Board agents.8IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(aX 1), (3), and (4) ofthe Act, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.accident. Brans' third major accident within a 5-month penod. Respon-dent's actions in that regard were not in violation of Sec. 8(aXH ) of the Act,as alleged in the complaint.I See Certain-leed Products Corporation, 147 NLRB 1517 (1964); R. G.Barry Corp., 162 NLRB 1472 (1967).494 FLORIDA STEEL CORPORATIONCONCLUSIONS OF LAW1. The Respondent, Florida Steel Corporation, is anemployer engaged in commerce, and in operations affect-ing commerce, within the meaning of Section 2(2), (6), and(7) of the Act.2. United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By discharging Donald F. Brans, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(aX4), (3), and (I) of the Act.4. By advising its employees that they can obtain legalcounsel before talking to a Board agent, and by furtheradvising said employees that Respondent will aid them inobtaining such counsel, Respondent violated Section8(a)(1) of the Act.5. Respondent has not otherwise engaged in unfairlabor practices within the meaning of the Act.[Recommended Order omitted from publication.]495